        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 1 of 38




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



    CHRISTOPHER BROWN,

        Plaintiff,

              v.                                     Civ. No. 3:16-cv-00376(WIG)

    DEPARTMENT OF CORRECTIONS, ET
    AL,

         Defendants


CORRECTED RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT 1

        Plaintiff Christopher Brown, a state prisoner, brings this four count complaint against

thirteen employees of the Connecticut Department of Corrections, (together, the “Defendants”)

alleging violations of his Eighth and Fourteenth Amendment rights to the United States

Constitution, pursuant to 42 U.S.C. §1983. (See Third Amend. Compl. (“TAC”), ECF No. 89).

He alleges a violation of procedural due process rights by continual confinement in

administrative segregation without meaningful periodic reviews and for unlawful regressions to

Phase 1 of the Administrative Segregation Program, in violation of the Fourteenth Amendment.

Id. ¶¶48, 49. He also alleges deliberate indifference to his mental health needs and deliberate

indifference to unconstitutional conditions of confinement in violation of the Eighth

Amendment. (ECF No. 89 ¶¶50, 51).




1
 This ruling has been amended solely to state the applicable standard of review in the conclusion
section of the opinion at page 38.
                                                 1
             Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 2 of 38




            Pending before the Court is Defendants' motion for summary judgment (ECF No. 172), to

     which Brown has objected. (ECF No. 183.) For the reasons set forth below, Defendants' motion

     is GRANTED.




I.   DEFENDANTS

            Plaintiff brings this action against thirteen Defendants: Scott Erfe, is/was the former

     Warden at Cheshire CI; William Mulligan, former Warden at NCI; Anne Cournoyer, former

     Warden at NCI; Jacqueline Bachan, Counseling Supervisor; Dr. Mark Frayne, Psychologist; Dr.

     Gerard Gagne, Psychiatrist; Jesse Johnson, Captain at Cheshire CI; Karl Lewis, Director of

     Offender Classification and Population Management; David Maiga, Acting Director of Offender

     Classification and Population Management; William Longo, Mental Health Social Worker at

     NCI; Edward Maldonado, District Administrator; Angel Quiros, District Administrator; and [first

     name omitted] Robles, Captain.

            The claims against former Commissioner Scott Semple were dismissed by agreement on

     September 30, 2019. (ECF No. 114).

            In response to Defendants’ motion, Plaintiff agreed to the entry of summary judgment

     against certain Defendants and causes of action. Accordingly, summary judgment will enter as

     follows:

            The Motion for Summary Judgment is GRANTED as to Defendants Maiga and

     Maldonado on the due process claims under the Fourteenth Amendment arising out of Plaintiff’s

     initial A/S review. It is undisputed that Defendants David Maiga and Edward Maldonado were




                                                     2
         Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 3 of 38




not involved in Plaintiff’s initial placement or the hearing process for Plaintiff’s initial placement

in A/S in 2013. (Def. 56(a)(1) Stat. ¶¶5, 6; Pl. 56(a)(2) Stat. ¶¶5, 6).

        The Motion for Summary Judgment is GRANTED as to Defendants Dr. Frayne, Dr.

Gagne and Counselor Longo on all due process claims under the Fourteenth Amendment arising

out of Plaintiff’s placement in Administrative Segregation. (TAC ¶¶48, 49). Plaintiff agrees that

Defendants Dr. Frayne, Dr. Gagne and Counsel Longo “had no personal involvement in

[Plaintiff’s] initial placement in A/S, his A/S reviews, or his A/S regressions.” (ECF No. 183 -5 at

21, n. 2).

        The Motion for Summary Judgment is GRANTED as to Defendants Johnson, Robles,

Lewis and Bachan on the Eighth Amendment claim alleging deliberate indifference to mental

health needs. (TAC ¶50). “Plaintiff agrees with Defendants’ argument that this claim does not

apply to Defendants Johnson, Robles, Lewis and Bachan.” (ECF No. 183 -5 at 22, n. 5).

        The Motion for Summary Judgment is GRANTED as to all Defendants on the Eighth

Amendment claim alleging deliberate indifference to unconstitutional conditions of confinement.

(TAC ¶51). “Plaintiff acknowledges that he filed no grievances as to specific conditions of

confinement required for adjudication of an Eighth Amendment claim….” (ECF No. 183 -5 at

23).

        Accordingly, the Court will address the supervisory liability claims against the remaining

six Defendants: former District Administrator Quiros, former Warden Maldonado and Director

of Offender Classification and Population Management Maiga on the Fourteenth Amendment

procedural due process claims and the Eighth Amendment claims against former Wardens Erfe,

Maldonado, Cournoyer and Mulligan alleging deliberate indifference to his mental health needs.




                                                  3
              Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 4 of 38




II.   FINDINGS OF FACT

             The following facts are drawn from the parties' Local Rule 56(a)(1) and 56(a)(2)

      Statements of Undisputed Material Facts and exhibits in the record.

             Plaintiff Christopher Brown

             At all times relevant to this lawsuit, Plaintiff, a state prisoner, was incarcerated at the

      Cheshire Correctional Institution (“Cheshire CI”), located in Cheshire, Connecticut and at

      Northern Correctional Institution (“NCI”), located in Somers, Connecticut. 2 (ECF No. 89, TAC

      ¶1). Inmates in the Administrative Segregation (“A/S”) Program, Phase 1, were housed at NCI

      and inmates in A/S, Phases 2 and 3, were housed at Cheshire CI. (Local Rule 56(a)(1), ECF No.

      172-1 ¶2; Local Rule 56(a)(2), ECF No. 183-1 ¶2).

      Fourteenth Amendment Claims against Defendants Quiros, Maiga, and Maldonado
      Initial Placement at NCI December 2013

             Plaintiff was initially placed in A/S in November 2013. Def. 56(a)(1) ¶1; Pl. 56(a)(2)¶1.

      At all times relevant to Plaintiff’s Complaint, inmates in the A/S Program, Phase 1, were housed

      at NCI and inmates in A/S, Phases 2 and 3, were housed at Cheshire CI. Def. 56(a)(1) ¶2; Pl.

      56(a)(2)¶2.

             Plaintiff was housed at NCI from December 3, 2013 through June 3, 2014; October 27,

      2014 through March 3, 2015; and September 1, 2015 through January 9, 2017. (Def. Ex. L ¶3;

      Pl. Ex. C; ECF No. 172-2 at 7, n.1; ECF No. 185-5 at 5 ).3




      2
        Plaintiff alleges that he entered A/S at NCI on November 4, 2013. (TAC ¶21). This lawsuit was
      filed on March 7, 2016. (ECF No. 1). On summary judgment Plaintiff states that he entered A/S
      at NCI on December 3, 2013. (ECF No. 185-5 at 5).
      3
        Plaintiff was housed at NCI for his final Phase 2 and Phase 3 term before he became eligible for
      transfer to general population on January 9, 2017. (Pl. Ex. F at 56-57; Pl. Ex CC).
                                                        4
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 5 of 38




       In a declaration submitted in support of summary judgment District Administrator Angel

Quiros avers that he was not directly involved in the recommendation or approval of Plaintiff’s

placement in A/S in 2013. (Def. Ex. B ¶6). Warden Scott Erfe sent a memo dated November 4,

2013, to D.A. Angel Quiros and Director of OCPM Karl Lewis “recommend[ing]” that inmate

Brown be placed in the A/S program at NCI due to his involvement in a serious physical assault

on November 3, 2013, “in which he was the aggressor.” (Def. Ex. B, Attach. 1). The

recommendation was approved by the Director of OCPM Karl Lewis on November 4, 2013,

stating “transfer [] pending due A/S hearing/placement.” Id.

       As the District Administrator, Quiros avers that he was not directly involved in any

inmate’s placement in A/S. The recommendation and hearing process for A/S placement occurs

at the facility level with additional levels of approval but does not require District Administrator

involvement. Id. ¶4. The final approval or denial of A/S placements was completed by the

Director of Offender Classification and Population Management (OCPM). At all times relevant

to this lawsuit the Director of OCPM was either Karl Lewis or David Maiga. Id. ¶5. Quiros was

not directly involved in the recommendation or approval for the Plaintiff’s placement in A/S in

2013, and he was not involved in the hearing process for Plaintiff’s placement in A/S in 2013. Id.

¶6). Although he was copied on a letter noting the recommendation for Plaintiff to be placed on

A/S, id. ¶7, Attach. 1, he did not approve the Plaintiff’s placement in A/S as it was not his

responsibility to do so, nor did he have authority to deny or approve the placement. Id. ¶7.

       Finally, it is undisputed that Plaintiff was initially placed on A/S only after receiving

“notice, a hearing, and an opportunity to be heard.” (ECF No. 183 -5 at 5 (“Plaintiff was formally

placed in A/S on December 3, 2013, following notice, a hearing and an opportunity to be

heard.”).



                                                 5
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 6 of 38




Progression, Regression and Periodic Reviews

       Defendant Angel Quiros

       At all times relevant to this case, Angel Quiros was the District Administrator (“D.A.”)

for District 1 for the Connecticut Department of Correction. In this position, Quiros oversaw

eight Correctional Facilities: Cheshire CI, Enfield, CI Garner CI, MacDougall-Walker CI,

Manson YI, Northern CI, Osborn CI and York CI. (Def. Ex. B, Quiros Decl. ¶2).

       As District Administrator, Quiros was not involved in periodic reviews of inmates in the

A/S program. Id. ¶8. This was done at the facility level. Id. ¶8. At all times relevant to this

lawsuit he was assured that appropriate periodic reviews were conducted for inmates in the A/S

program and at no time was there any reason for him to believe that the Plaintiff was not

receiving appropriate periodic reviews. Id. ¶8. Although he was not directly involved in the

regression process for inmates in the A/S process, occasionally he would be informed of and

administratively approve regression based on the recommendation for inmates to be regressed.

       In this case, he was informed of a recommendation to regress the Plaintiff to phase 1 of

the A/S program by Captain Johnson, the Unit Administrator for the A/S unit at Cheshire CI in

August 2015. Id. ¶10. At that time, Captain Johnson informed him that Plaintiff had been found

with contraband on three occasions, and that information had been collected which indicated

Plaintiff was manipulating his attorney to bring him contraband. Warden Erfe agreed with

Captain Johnson’s assessment. Id.¶10. He relied upon their assessment and the information they

gave him, which he had no reason to believe was inaccurate, when he informed them that he

concurred with their recommendation. Id.¶10.

       The final decision to regress Plaintiff in 2015 was done by the Multidisciplinary

Progression Team/Facility Classification Committee, which also completed periodic reviews of



                                                  6
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 7 of 38




inmates in A/S. He was not part of that team or committee. Id. ¶11. He does not recall being

informed of or in any way involved in any other decisions to regress or progress the Plaintiff

within the A/S program. Id. ¶11.

       As District 1 Administrator, he reviewed Level 2 grievance appeals arising out of the

facilities under his supervision. Id. ¶12. He did not receive, investigate, or respond to level 1

grievances. Id. ¶12. He did not review or respond to appeals of classification or special

management decision, including A/S placement, reviews, and regression decisions. Id. ¶13. As

District Administrator, he did not have the authority to overturn a classification or special

management decision, including A/S placement or regression. Id. ¶14. When reviewing Level 2

appeals of grievances, he would review the investigation and response done at the facility, by

facility staff. Id. ¶15. He reviewed and responded to many Level 2 appeals filed by Plaintiff. Id.

¶16. At no time did he become aware of any errors or omissions in the due process provided to

the Plaintiff regarding his A/S placement, progression, or regression, nor would he have had the

authority to overturn any classification or special management decisions if he had. Id. ¶16.

       Defendant David Maiga

       Since approximately February 2015, David Maiga was Acting Director/Director of

Offender Classification and Population Management (“OCPM”) for the Connecticut Department

of Correction. Maiga has been the Director of OCPM since April 2015, and for approximately

two months prior to April 2015, he was the Acting Director of OCPM. (Def. Ex. C, Maiga Decl.

¶2).

       Maiga avers that he “was not involved in the Plaintiff’s placement in Administrative

Segregation (A/S) in 2013” or “any periodic reviews, regressions, or progressions of the

Plaintiff, [or any inmates] in the A/S program.” Id. at ¶¶4, 5



                                                  7
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 8 of 38




       The review, regression, and progression process for A/S takes place at the facility level.

Maiga states that he is not and was not involved in decisions to progress or regress inmates in the

A/S program. (Maiga Decl. ¶6). “For all times relevant to this lawsuit I was assured that the

appropriate periodic reviews were conducted for inmates in the A/S program. At no time was

there was no reason for me [to] believe that the Plaintiff or any other inmates [were] not

receiving appropriate periodic reviews.” Id. ¶7.

       He stated that,

       Typically all correspondence sent to my office would be screened by my
       administrative assistant. Inmate correspondence would be directed to the
       appropriate DOC personnel. This was done to ensure the correspondence was
       received by the DOC personnel who were in the best position to appropriately
       address the inmate’s issues. Generally, Counselor Supervisor Tugie or Counselor
       O’Neill responded to any classification related correspondence, including
       correspondence related to the A/S program, directed to my office. I generally did
       not review or respond to such correspondence to my office because I delegated
       those duties.

       Id. at ¶10. All correspondence sent to Director Maiga was screened by his administrative

assistant and responded to on his behalf by staff members. Def. 56(a)(1) ¶10; Pl. 56(a)(2) ¶10.

Three letters were sent to Plaintiff on Director Maiga’s letterhead. Pl. Ex. JJ, KK, MM. Two

letters were sent to Plaintiff from Elizabeth Tugie, Counselor Supervisor Offender, Classification

and Population Management dated November 2, 2015 and April 11, 2016. Pl. Ex. JJ, MM. One

letter was sent to Plaintiff from Scott O’Neill, Correctional Counselor, Audits and Training Unit,

Offender Classification and Population Management. Pl. Ex. KK.

       “Classification appeals were and are reviewed, investigated, and responded to by

[Counselor Supervisor] Tugie. I generally do not review, investigate, and respond to such

appeals.” Id. at ¶11.

       Defendant Edward Maldonado



                                                   8
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 9 of 38




       Defendant Maldonado was the Warden at NCI from July 2011 to January 2014 (ECF No.

184 at 66, n. 9; Def. Ex. E, Maldonado Decl. ¶2). Plaintiff was transferred to NCI on December

3, 2013. (Pl. 56(a)(2) Stat. ¶3; Def. Ex. N, Maldonado Suppl. Decl. ¶¶3, 4, 8). He avers that he

was “not involved in any of Plaintiff’s periodic reviews, progression, or regression decisions

because Plaintiff’s initial placement in A/S took place on December 3, 2013, and I left NCI a

month later.” (Def. Ex. E, Maldonado Decl. ¶6).

       From approximately April 1, 2016 through August 1, 2016, while assigned as Warden

and stationed at Osborn, Maldonado assumed duties of Warden at NCI. (ECF No. 184-1,

Maldonado Suppl. Decl. ¶¶4, 8). William Mulligan was promoted to Warden at NCI on August

1, 2016. Id. Between April 1 and August 1, 2016, the Warden duties Maldonado assumed at NCI

included, among other things, reviewing NCI grievances and reviewing A/S periodic review

recommendations.4 Id. at ¶5.

       He did not sit on the NCI A/S review panel, although he did review their

recommendations. Id. at ¶¶6, 8. He avers that “[a]t no point in time did [he], or any other

individual Warden within the DOC, have the authority or ability to remove the Plaintiff from

A/S.” Id. at ¶9. “Pursuant to the classification manual, at Plaintiff’s reviews, the facility review

panel could make a favorable recommendation for the Plaintiff to be removed from A/S. that

recommendation would then be reviewed by the Warden and the D.A. for agreement or

disagreement. The recommendation would then be forwarded to the Director of OCPM who

could make the decision to release the inmate.” Id. at ¶10. “Although Wardens had the ability to

review a facility panel recommendation, the only individual officials that has the ability to



       4
      Accordingly, the relevant time frame for Warden Maldonado was when he was from
December 2013 to January 2014 and from April through June 2016.

                                                  9
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 10 of 38




remove an inmate from A/S or progress an inmate were the Commissioner or [his] Designee (the

Director of OCPM), after the facility review panel had made a recommendation to do so.” Id. at

¶11.

       Maldonado averred that, “Although I could have disapproved or approved of a

recommendation to remove Plaintiff from A/S while I was Warden at NCI, I could not remove

him from that status myself.” Id. at ¶12. “I did not ever disapprove of a recommendation for the

Plaintiff to be released from or progressed through A/S.” Id. at ¶13.

       Maldonado retired on April 1, 2017. Id. at ¶1.

8 th Amendment Claims Against Erfe, Maldonado, Cournoyer and Mulligan

       Brown also alleges an Eighth Amendment claim against four supervisory defendants.

They are Scott Erfe, former Warden of Cheshire CI and three former Wardens of NCI Edward

Maldonado, Ann Cournoyer, and William Mulligan alleging that these defendants were

deliberately indifferent to his mental health needs.


Defendant Scott Erfe

       Scott Erfe served as the Warden at Cheshire CI from December 2014 through March 28,

2019. (Def. Ex. A, Erfe Decl. ¶2). Prior to March 2014, Defendant Erfe served as the Warden at

Corrigan-Radgowski CI from July 2010 through March 2014. Id.


Defendant Ann Cournoyer

       Ann Cournoyer served as the Warden at NCI from approximately 2014 to 2016. (Def. Ex.

D, Cournoyer Aff. ¶2). Thereafter, Cournoyer served as Warden at Enfield Correctional

Institution until her retirement in March 2018. Id. Cournoyer retired in March 2018. Id. ¶1.

Defendant Edward Maldonado



                                                10
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 11 of 38




       As set forth above, the relevant time frame under consideration on the claims alleged by

Plaintiff against Defendant Maldonado is when he was Warden at NCI from December 3, 2013

to January 2014 and the acting Warden from April through June 2016. With regard to the Eighth

Amendment claims, Maldonado avers in his declaration the following facts. (Maldonado Decl.,

Def. Ex. E and Suppl. Decl., Def. Ex. N).




Defendant William Mulligan

       William Mulligan served as Deputy Warden at NCI from November 18, 2011 through

April 1, 2013, when he was reassigned to Enfield CI until approximately December 2013. (Def.

Ex. F, Mulligan Decl. ¶1). Mulligan returned to NCI as Deputy Warden on January 1, 2014. Id.

On August 1, 2016, he was promoted to Warden at NCI where he remained until April 1, 2017.

Id.

The Wardens

       Defendant Erfe avers that as the Warden at Cheshire CI, and Defendants Cournoyer,

Maldonado, and Mulligan aver that as Warden at NCI, they


       did not receive, process, review, or respond to inmate medical grievances or
       health services reviews. The medical grievance process was handled by medical
       staff.

       [He] was not directly involved with the provision of medical or mental health care
       to inmates. Provision of medical and mental care was provided by State of
       Connecticut, University of Connecticut Correctional Managed Health Care
       (CMHC), not the DOC.

       Until July of 2018, medical and mental health staff, including medical doctors,
       were under the administration of UCONN CMHC, not the DOC. Accordingly,
       they were not under my administration or under the administration of any warden
       within the DOC. Neither any warden nor I had the authority to hire or terminate


                                              11
              Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 12 of 38




              medical staff or order medical staff to provide or deny medical and mental health
              care, or any specific course of treatment for any inmate.

              I am not a medical doctor or mental health professional. I never made medical
              determinations about the treatment, care, or diagnoses of inmates, including the
              Plaintiff. I did not have the authority or ability to overrule medical providers and
              could not order that the Plaintiff or any other inmate receive any specific
              treatment, care, or diagnosis.

              I relied upon medical and mental health staff to ensure that inmates, including the
              Plaintiff, were provided with proper medical care.

              I do not recall any specific complaints regarding the Plaintiff’s medical or mental
              health care.

              To the extent I may have ever been made aware of any complaints regarding the
              Plaintiff’s medical or mental health care. I would have referred them to medical
              or mental health staff, as I did with all inmates, because I am not a medical doctor
              and I did not make medical determinations about inmate care.

              At all times relevant to Plaintiff’s complaint, I was assured by medical and mental
              health staff that Plaintiff was not of risk of any serious harm, and he was being
              appropriately monitored and treated for any and all medical or mental health
              conditions. I had no reason to doubt these assurances.

       (Def. Ex. A, Erfe Decl. ¶¶7-13; Def. Ex. D, Cournoyer Aff. ¶¶ 7-13; Maldonado Decl., Def. Ex.

       E ¶¶ 9-15 and Suppl. Decl., Def. Ex. N; Def. Ex. F, Mulligan Decl. ¶¶17-14).

III.   STANDARD OF REVIEW

              The standard under which the Court reviews motions for summary judgment is well-

       established. “The court shall grant summary judgment if the movant shows that there is no

       genuine dispute as to any material fact and the movant is entitled to judgment as a ma tter of

       law.” Fed. R. Civ. P. 56(a). “A genuine issue of material fact is one that ‘might affect the

       outcome of the suit under the governing law’ and as to which ‘a reasonable jury could return a

       verdict for the nonmoving party.’ ” Noll v. Int'l Bus. Machines Corp., 787 F.3d 89, 94 (2d Cir.

       2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed.2d

       202 (1986)).


                                                       12
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 13 of 38




       The inquiry conducted by the Court when reviewing a motion for summary judgment

focuses on “whether there is the need for a trial—whether, in other words, there are any genuine

factual issues that properly can be resolved only by a finder of fact because they may reasonably

be resolved in favor of either party.” Anderson, 477 U.S. at 250, 106 S. Ct. 2505. Accordingly,

the moving party satisfies its burden under Rule 56 “by showing ... that there is an absence of

evidence to support the nonmoving party's case.” PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101,

105 (2d Cir. 2002) (per curiam) (quotation marks omitted). Once the movant meets its burden,

“[t]he nonmoving party must set forth specific facts showing that there is a genuine issue for

trial.” Irizarry v. Catsimatidis, 722 F.3d 99, 103 n.2 (2d Cir. 2013) (quoting Rubens v. Mason,

527 F.3d 252, 254 (2d Cir. 2008)). “[T]he party opposing summary judgment may not merely

rest on the allegations or denials of his pleading; rather his response, by affidavits or otherwise as

provided in the Rule, must set forth “specific facts” demonstrating that there is “a genuine issue

for trial. Fed. R. Civ. P. 56(e).” Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (quoting

Anderson, 477 U.S. at 250, 106 S. Ct. 2505). “[M]ere speculation or conjecture as to the true

nature of the facts” will not suffice. Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation

omitted). The standard thus requires “sufficient evidence favoring the nonmoving party for a jury

to return a verdict for that party.” Anderson, 477 U.S. at 249, 106 S. Ct. 2505. “If the evidence is

merely colorable, or is not significantly probative, summary judgment may be granted.” Id. at

249–50, 106 S. Ct. 2505 (citations omitted).

       In assessing the presence or absence of a genuine dispute as to a material fact, the Court

is “required to resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d

Cir. 2012) (per curiam) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)). “In



                                                 13
             Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 14 of 38




      deciding a motion for summary judgment, the district court's function is not to weigh the

      evidence or resolve issues of fact; it is confined to deciding whether a rational juror could find in

      favor of the non-moving party.” Lucente v. Int'l Bus. Machines Corp., 310 F.3d 243, 254 (2d Cir.

      2002)(citing Anderson, 477 U.S. at 249, 106 S. Ct. 2505).

IV.   DISCUSSION

         A. Supervisory Liability

             Since the parties completed briefing on this motion, our Court of Appeals addressed the

      standards for supervisory liability set forth in Colon v. Coughlin, 58 F.3d 865 (2d Cir. 1995),

      and the Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662, 1299 S. Ct. 2042, 173 L.

      Ed. (2009). Tangreti v. Bachmann, --- F. 3d ---, 2020 WL 77687688, at *1 (Dec. 28, 2020). The

      Court considered that in Iqbal

             A supervisor's “mere knowledge of his subordinate's discriminatory purpose” is
             not sufficient because that knowledge does not “amount[ ] to the supervisor's
             violating the Constitution.” [Iqbal]. at 677, 129 S. Ct. 1937. The Court explained
             that such a “conception of ‘supervisory liability’ ”—according to which a
             supervisor may be held liable based on a lesser showing of culpability than the
             constitutional violation requires—is “inconsistent” with the principle that officials
             “may not be held accountable for the misdeeds of their agents.” Id.

      Tangreti v. Bachmann, No. 19-3712, 2020 WL 7687688, at *5.
             In Tangreti the Court disagreed with the conclusion set forth in Colon, and joined other

      Circuit courts

             in holding that after Iqbal, there is no special rule for supervisory liability.
             Instead, a plaintiff must plead and prove “that each Government-official
             defendant, through the official's own individual actions, has violated the
             Constitution.” Iqbal, 556 U.S. at 676, 129 S. Ct. 1937. “The factors necessary to
             establish a [§ 1983] violation will vary with the constitutional provision at issue”
             because the elements of different constitutional violations vary. Id. The violation
             must be established against the supervisory official directly.

      Tangreti, 2020 WL 7687688, at *6. In other words,



                                                       14
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 15 of 38




       [f]ollowing Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed.2d 868
       (2009), courts may not apply a special rule for supervisory liability. Rather, the
       plaintiff must directly plead and prove that “each Government-official defendant,
       through the official's own individual actions, has violated the Constitution.” Id. at
       676, 129 S. Ct. 1937.

Id., 2020 WL 7687688, at *1. With this standard in mind, the Court will address the claims

against six supervisory Defendants.

   B. Fourteenth Amendment Due Process Claim

       Defendants first argue that Defendants Quiros, Maldonado and Maiga were not

personally involved in any constitutional violation of Plaintiff’s Fourteenth Amendment rights.

Plaintiff alleges that the Defendants denied him due process in connection with his initial

placement in the Administrative Segregation Program, Defendants failed to engage in regular

periodic reviews during his continued confinement in A/S, and that Defendants did not provide

him with hearings in connection with his transfers from Cheshire to Northern when they sent him

back to a prior phase of the A/S Program.

       The Fourteenth Amendment to the United States Constitution provides that a State shall

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Cons t.

amend. XIV, § 1. The standard analysis for a claim of a violation of procedural due process

“proceeds in two steps: We first ask whether there exists a liberty or property interest of which a

person has been deprived, and if so we ask whether the proced ures followed by the State were

constitutionally sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). Here,

Plaintiff alleges a liberty interest in avoiding confinement in Northern. See ECF No. 70 at 22

(citing Wilkinson v. Austin, 545 U.S. 209, 223-24 (2005)).

       Once a liberty interest has been implicated, the court determines whether a plaintiff has

received the procedural safeguards to which he was entitled before the deprivation of that liberty



                                                15
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 16 of 38




interest occurred. Thus, the court considers whether the process provided to the plaintiff at the

time of his initial placement in the Administrative Segregation Program was sufficient.

       In Hewitt v. Helms, 459 U.S. 460 (1983), the Supreme Court noted that “the transfer of an

inmate to less amenable and more restrictive quarters for nonpunitive reasons is well within the

terms of confinement ordinarily contemplated by a prison sentence” and that inmates “should

reasonably anticipate” being confined in “administrative segregation” “at some point in their

incarceration.” Id. 468. The Court held that in connection with an inmate’s placement on

administrative segregation when “an inmate represents a security threat” or “pending completion

of an investigation into misconduct charges against him,” he or she “must merely receive some

notice of the charges against him and an opportunity to present his views [either orally or in

writing] to the prison official charged with deciding whether to transfer him to administrative

segregation.” Id. at 476. As long as these two requirements are met, the non-adversary

proceeding is held “within a reasonable time following the inmate’s transfer” to administrative

segregation, “and the decisionmaker reviews the charges and then-available evidence against the

prisoner, the Due Process Clause is satisfied.” Id. & n.8. In Wilkinson, 545 U.S. at 228-29, the

Supreme Court concluded the “informal, nonadversary procedures set forth in . . . Hewitt v.

Helms, 459 U.S. 460 (1983), constituted appropriate procedural safeguards for in mates faced

with indefinite confinement in restrictive, maximum security prison.


   1. District Administrator Quiros

   Plaintiff argues that questions of fact concerning defendant Quiros’ personal involvement

precludes summary judgment and pose a triable issue for Section 1983 liability. Defendant

argues that the facts as alleged against former D.A. Quiros cannot “serve to establish any




                                                16
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 17 of 38




personal involvement in a constitutional violation, because no constitutional violation occurred.”

(ECF No. 184 at 3).


    a. Initial A/S Placement

    Plaintiff first contends that Quiros’ personal involvement in a constitutional violation is

established because he was notified of and signed off on Plaintiff’s initial A/S placement. (ECF

No. 183-55 at 16 (citing Pl. 56(a)(2) Stat.(disputed facts) ¶2 (citing Pl. Ex. AA and BB)).

Defendant argues that, “[w]ith regard to Plaintiff’s initial A/S placement, this cannot serve to

establish any personal involvement in a constitutional violation because no constitutional

violation occurred.” (ECF No. 184 at 3). The Court agrees.

       The Supreme Court requires that an inmate sent to Administrative Segregation be
       afforded “some notice of the charges against him and an opportunity to present
       his views to the prison officials charged with deciding whether to transfer him to
       administrative segregation.” Hewitt v. Helms, 459 U.S. 460, 476 (1983). Due
       process also requires that the decision be supported by “some evidence.”
       Superintendent Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

Muniz v. Cook, No. 3:20-CV-1533 (MPS), 2020 WL 7078715, at *4 (D. Conn. Dec. 3, 2020).
    Here the undisputed facts show, and Plaintiff concedes, that he was initially placed on A/S

only after receiving “notice, a hearing, and an opportunity to be heard.” (ECF No. 183-5 at 5

(“Plaintiff was formally placed in A/S on December 3, 2013, following notice, a hearing and an

opportunity to be heard.”).5 These minimal procedures are all that are required pursuant to

Hewitt, 459 U.S. at 476 (“An inmate must merely receive some notice of the charges against him

and an opportunity to present his views to the prison official charged with deciding whether to

transfer him to administrative segregation.”); Banks v. Michaud, No. 3:20-CV-00326 (JAM),

2020 WL 7188476, at *4 (D. Conn. Dec. 7, 2020)(“For administrative segregation, less is



5
 There is no dispute that Plaintiff “had injured an inmate in an altercation at Corrigan.” (ECF
No. 183-5 at 5).
                                                 17
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 18 of 38




required; a prisoner must merely receive some notice of the basis for restrictive terms of

confinement and an opportunity to present his views.”).

       Accordingly, summary judgment is GRANTED as to Defendant Quiros as to Plaintiff’s

initial A/S placement as a matter of law. 6

   b. Ongoing Due Process Violations

   Next, Plaintiff argues that Quiros’ review of three grievances, that were denied by then-

Wardens Maldonado and/or Mulligan, establishes personal involvement under Colon.7 See ECF

No. 1183-5 at 16-17 He first argues that personal involvement was established on July 8, 2016,

when defendant Quiros “affirmed the warden’s rejection of [his] grievance as untimely….” (ECF

183-5 at 16 (citing Pl.’s 56(a)(2) Stat. (disputed facts) ¶14, n.27 (citing Pl. Ex. GG)). Quiros

states in the grievance,

       You filed a level 1 grievance regarding Classification Reviews at Northern CI.
       The response given by Warden Maldonado was appropriate. Grievances must be
       filed within 30 days of the occurrence or discovery of the cause of the grievance.
       Accordingly, you level 2 grievance is rejected. This grievance was filed


       6 As stated above, summary judgment will also enter in favor of Defen dants Maldonado
and Maiga as to Plaintiff’s initial A/S placement as a matter of law. (Def. 56(a)(1) Stat. ¶¶5, 6;
Pl. 56(a)(2) Stat. ¶¶5, 6).

       7   Plaintiff argues that
       Quiros denied Plaintiff’s grievances pertaining to no less than three ongoing due
       process violations: (1) the lack of meaningful periodic reviews as set forth in
       Hewitt and Giano cases, … in contravention of D.O.C. Administrative Directive
       §9.2; (2) the classification committee’s persistent failure to review new
       information regarding the justification for Plaintiff’s initial placement, namely his
       August, 2015 acquittal for the purported assault on another inmate; and (3) the
       absence of an administrative mechanism for regression from Phase 3 of A/S to
       Phase 1 (which was done to Plaintiff twice), even in the face of the warden’s
       admission no such mechanism existed.
(ECF No. 183-5 at 17-18 (citing Pl.’s 56(a)(2) Stat. ¶¶12-15 and ¶¶18-20)).



                                                18
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 19 of 38




       improperly, therefore it is not exhausted, [and] does not meet the criteria to
       receive a level 3 review.
(Pl. Ex. GG).

    Next, Plaintiff points to an August 18, 2016, Level 2 Grievance which was also denied by

Quiros. (Pl. 56(a)(2) 15 (citing Pl. Ex. PP)). In this August 18, 2016, determination Quiros

stated that

       You are appealing a level 1 grievance regarding Administrative Segregation
       Status at Northern C.I. Documentation provided does show that a recent court
       action has resulted in a not guilty finding stemming from an incident at C.R.C.C.
       on 11/3/2013. However, since placement on A.S. on 12/3/2013, you have
       received (25) Disciplinary Reports, of which (16) were Class “A” violations. The
       DOC has attempted on several occasions to progress you through the phase
       program of which you have adjusted poorly resulting in regressions back to
       Phase 1. As of your most recent Classification Review dated 8//1/2016, it has
       been decided to progress you to Phase 3 of A.S. I encourage you to keep a
       positive disciplinary history to ensure completion of the final phase of this
       program. Your level 2 grievance is denied.
(Pl. Ex. PP).
       On December 6, 2016, Quiros rejected Plaintiff’s Level 2 grievance stating,

       You are appealing a level 1 grievance regarding Administrative Segregation at
       Northern CI. The response given by Warden Mulligan was appropriate. While
       you attempt in your appeal to differentiate the two grievances referenced here
       (141-17-008, and 141-17-030), the body of this grievance (141-17-030) is
       repetitive to the arguments being made in (141-17-008). Additionally, since
       “initial” A.S. placement is subject to appeal of a Special Management Decision,
       this would not be considered to be a grievable matter and would be properly
       rejected. Your level 2 grievance is rejected.
(Pl. Ex. EEE).
       Under Tangreti, the Court “may not apply a special rule for supervisory liability. Rather,

the plaintiff must directly plead and prove that ‘each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.’” Tangreti, 2020 WL 7687688, at

*1 (quoting Iqbal at 676, 129 S. Ct. 1937). Plaintiff has not made that showing.




                                                19
         Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 20 of 38




         As to the grievance decision dated July 8, 2016, Defendant Quiros denied Plaintiff’s

Level 2 Grievance regarding “Classification Reviews at Northern C.I.” for a period from

December 3, 2013 through November 24, 2015, affirming the Warden’s finding that Plaintiff’s

May 9, 2016 grievance was filed “well beyond the allotted 30 days to file a grievance regarding

these issues.” (Pl. Ex. FF and GG)). Here the acts grieved by Plaintiff, classification reviews

from May 2016 through November 2015, were remote in time and the grievance was untimely

filed.

         Similarly, Quiros’ affirmance of a denial of a Level 2 grievance on August 18, 2016

does not implicate the existence of an ongoing constitutional violation. (Pl. Ex. PP). Plaintiff’s

Level 1 grievance was filed on June 21, 2016, requesting reclassification of his risk level based

on the existence of “new information.” (Pl. Ex. OO). The “new information”, according to

Plaintiff, was the August 5, 2015 acquittal on the criminal charges that were the reason for his

placement in A/S in 2013. Id. Plaintiff’s Level 1 grievance was denied by the Warden on July

18, 2016, stating that “[t]he grievance must be filed within 30 calendar days of the occurrence or

discovery of the cause of the grievance.” (Pl. Ex. OO). Here there is an absence of a

Constitutional violation as the acquittal on the criminal charges in August 2015 was not new

information in June 2016 and the filing of the Level 1 grievance was untimely. Quiros affirmed

the Warden’s rejection of the Level 1 grievance as untimely. Further, as noted by Defendant

Quiros, the Classification Review decision on August 20, 2016, progressed Plaintiff to Phase 3

of A.S. (Pl. Ex. PP). In denying the Level 2 Grievance, Defendant Quiros further explained that,

“since placement on A.S. on 12/3/2013, you have received (25) Disciplinary Reports, of which,

(16) were Class “A” violations. The DOC has attempted on several occasions to progress you

through the phase program of which you have adjusted poorly, resulting in regressions back to



                                                20
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 21 of 38




Phase I.” (Pl. Ex. PP). Quiros did not “personally progress[] Plaintiff to Phase 3 of A/S” as

asserted by Plaintiff. (ECF No. 183-5 at 16). Rather, this statement is an explanation not a

determination or adjudication on A/S status by Quiros.

       Finally, the third Level 2 grievance reviewed by Quiros addressed the rejection by

Warden Mulligan of a Level 1 finding that “[a] repetitive request for [] administrative remedy

may not be filed by the same inmate when a final response had been provided and there has been

no change in any circumstances that would affect the response or when the initial request for an

administrative remedy is still in process.” (Pl. Ex. DDD). In considering Warden Mulligan’s

Level 1 decision, Quiros affirmed the Warden’s finding that the two grievances were repetitive

and did not weigh in on the merits of the Special Management Decision, which he stated “would

not be considered a grieveable matter and would be properly rejected.” (Pl. Ex. EEE). Plaintiff

appears to base his argument for personal involvement solely on the fact that “Quiros affirmed

the warden’s denial of the grievance on appeal.” (ECF No. 183-5 at 17). This pro forma denial

of a grievance - which is all that is argued, without more, does not create an issue of personal

involvement in an ongoing Constitutional violation to survive summary judgment. See Hidalgo

v. Kikendall, No. 08 CIV. 7536 (DC), 2009 WL 2176334, at *4 (S.D.N.Y. 2009)(“The reason for

this rule is clear: ‘Were it otherwise, virtually every prison inmate who sues for constitutional

torts by prison guards could name the Superintendent as a defendant since the plaintiff must

pursue his prison remedies, and invariably the plaintiff's grievance will have been passed upon

by the Superintendent.’”) (quoting Thompson v. New York, No. 99 Civ. 9875(MHD), 2001 U.S.

Dist. LEXIS 9450, at 23-24 (S.D.N.Y. Mar. 14, 2001)). Plaintiff has not shown that Defendant

Quiros’ “own individual actions” rises to a Constitutional violation under the Fourteenth

Amendment. Tangreti, 2020 WL 76876888, at *1 (quoting Iqbal, 556 U.S. at 676).



                                                21
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 22 of 38




       Accordingly, summary judgment will enter in favor of Defendant Quiros on Plaintiff’s

due process claims under the Fourteenth Amendment to the United States Constitution.


    2. Maldonado

       a. Ongoing Due Process Violations

       Plaintiff argues that the record “creates triable fact issues concerning Maldonado’s

participation in Plaintiff’s A/S process in late 2013-early 2014 and in 2016, as well as his

stymying Plaintiff’s grievances protesting ongoing due process violations in 2016. (ECF No.

183-5 at 20-21).8

       Maldonado states that while he was the Warden at NCI between December 2013 and

January 2014, he “was involved in the periodic review process” and that Plaintiff did not

undergo any periodic reviews until after he was “transferred to a new facility, approximately one

month after Plaintiff’s transfer to Northern….” (ECF No. 172-2, n. 1). This is undisputed.

Nevertheless, Defendant Maldonado argues “[t]here is no constitutional requirement that an

inmate receive weekly” or monthly reviews while in A/S. (ECF No. 184 at 7). The Court agrees.


       As an initial matter, the Court notes that, although Plaintiff attempts to make
       much out of the fact that his reviews appear to have sometimes been conducted
       with less frequency than every 60 days and without adequate notice for him to
       submit objections to the reviews (as required by DOCCS policy), such failures to
       adhere strictly to state or institutional policy are not sufficient to establish a
       constitutional violation. See Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995)
       (noting that a violation of a state procedural statute alone, without a due process
       violation, “would not be enough generally to establish a constitutional claim”);
       Sanders v. Gifford, 11-CV-0326, 2014 WL 5662775, at *4 (N.D.N.Y. Nov. 4,
       2014) (report-recommendation of Treece, M.J., adopted by Kahn, J.) (“[E]ven

8
 Defendant Maldonado was the Warden at NCI from July 2011 to January 2014, and later
assumed duties at NCI while he was the Warden at Osborne CI for approximately four months,
April through August, in 2016. (ECF No. 184 at 66, n. 9). Plaintiff was transferred to NCI on
December 3, 2013. (Pl. 56(a)(2) Stat. ¶3; Def. Ex. N). Accordingly, the relevant period when
reviewing the time frame for Defendant Maldonado was when he was Warden and/or acting-
Warden at NCI from December 2013 to January 2014 and from April through Ju ne 2016.
                                                22
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 23 of 38




       assuming that Defendant Graham deviated from state procedures or DOCCS
       Directives, a violation of such rules and regulations does not, standing alone give
       rise to liability under § 1983.”); Ahlers v. Nowicki, 12-CV-0539, 2014 WL
       1056935, at *4 (N.D.N.Y. Mar. 18, 2014) (report-recommendation of Treece,
       M.J., adopted by Hurd, J.) (“[C]laims involving the improper adherence to
       proprietary facility policies are incognizible under § 1983; only rights secured by
       the Constitution and federal law are actionable under § 1983.”). Rather, as stated
       in Hewitt and Proctor, the Due Process Clause requires that the reviews be
       conducted only “periodically.” The record establishes that the facility-level
       committee reviews were completed approximately every two months; therefore,
       the Court finds that there is no issue of fact that these reviews were conducted at
       least periodically and that they thus satisfy the constitutional requirement in that
       respect.

H'Shaka v. O'Gorman, 444 F. Supp. 3d 355, 373 (N.D.N.Y. 2020)
       Once a prisoner is placed in administrative segregation, prison officials must
       conduct a periodic review of the confinement to determine whether the prisoner
       remains a security risk. Proctor [v. LeClaire], 846 F.3d [597], 609 [2d Cir.
       2017)]. Ford argues that he was denied appropriate reviews because the first
       review occurred 105 days after his placement in administrative segregation, rather
       than the 60 days provided in DOCCS regulations. But a mere violation of state
       regulations does not amount to a denial of due process under the Constitution.
       Bolden v. Alston, 810 F.2d 353, 358 (2d Cir. 1987).

Ford v. Deacon, 793 Fed. Appx. 13, 17 (2d Cir. 2019); see (ECF No. 184 at 7, n.10 (“District

Courts in this circuit have held that periodic reviews every four months is consistent with due

process requirements, although annual reviews are likely insufficient.” (citing Alston v. Cahill,

No. 3:07-CV-4733 RNC, 2012 WL 3288923, at *9, n.9 (D. Conn. Aug. 10, 2012)(gaps of four

months between reviews acceptable)); Alston v. Chapdelaine, No. 3:115-cv-434 (CSH), 2016

WL 543105, at *10 (D. Conn. Feb. 10, 2016)(one year without a periodic review states a claim)).

       As for the period from April through June 2016, Maldonado states that he “reviewed NCI

grievances and approved one facility periodic review, which resulted in Plaintiff’s progression in

A/S.” (ECF No. 184 at 6, n.9). “It is well-established that inmate grievance programs created by

state law are not required by the Constitution and consequently allegations that prison officials

violated those procedures do[ ] not give rise to a cognizable § 1983 claim.” Solek v. Naqvi, 2016


                                                23
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 24 of 38




WL 7427213, at *3 (D. Conn. 2016) (internal quotation marks and citations omitted); see

Hidalgo, 2009 WL 2176334, at *4 (The law is clear, however, that a prison official's “mere

response to a grievance, by itself, is not sufficient to establish personal involvement for purposes

of § 1983.”)(quoting Swindell v. Supple, No. 02 Civ. 3182(RWS), 2005 U.S. Dist. LEXIS 1517,

at *32, 2005 WL 267725 (S.D.N.Y. Feb. 3, 2005)).




   Defendant argues that “neither action alters former D.A. Maldonado’s lack of personal

involvement in this case. Regarding the latter, Plaintiff’s argument is puzzling, given that D.A.

Maldonado simply reviewed and approved a periodic review which actually resulted in

progression to less restrictive conditions of confinement.” (ECF No. 184 at 6, n.9) (citing Pl. Ex.

HHH at 1009-10; Pl. Ex. R; Pl. Ex. S). Plaintiff has not shown that Defendant Maldonado’s

“own individual actions” rises to a Constitutional violation under the Fourteenth Amendment.

Tangreti, 2020 WL 76876888, at *1 (quoting Iqbal, 556 U.S. at 676). Accordingly, summary

judgment will enter in favor of Defendant Maldonado on Plaintiff’s Fourteenth Amendment due

process claims.

   3. Maiga

           a. Ongoing Due Process Violations

       Plaintiff also fails to provide any evidence that Defendant Maiga’s “own individual

actions violated the Constitution.” Tangreti, 2020 WL 76876888, at *1 (quoting Iqbal, 556 U.S.

at 676).

       During the timeframe at issue in the case, Defendant Maiga held the positions of Acting

Director of OCPM from approximately February through March 2015 and Director of OCPM in

April 2015. (Maiga Decl., Def. Ex. C ¶2). Plaintiff identifies three letters that he claims violated

                                                 24
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 25 of 38




his Fourteenth Amendment due process rights. (Pl. Ex. JJ, LL, MM). It is undisputed that all

correspondence sent to Director Maiga was screened by his administrative assistant and were

responded to on his behalf by staff members. Classification appeals were reviewed, investigated,

and responded to by Counselor Supervisor Tugie or Correctional Counselor O’Neill, not Director

Maiga. (Def. 56(a)(1) Stat. ¶¶10-11; Pl. 56(a)(2)Stat. (undisputed facts))¶¶10-11; Maiga Decl.

¶¶10 (“Generally, Counselor Supervisor Tugie or Counselor O’Neill responded to any

classification related correspondence, including correspondence related to the A/S program,

directed to my office.”); ¶11 (“Classification appeals were and are reviewed, investigated and

responded to by C/S Tugie.”). Instead, Plaintiff argues that supervisory liability lies through the

“doctrine of apparent authority as set forth in Cefaratti v. Aranow, 321 Conn. 59 (2016),” (Pl.

56(a)(2) (undisputed facts) ¶¶10-11 (citing Pl. Ex. JJ, LL, MM)).

       Plaintiff’s Exhibit JJ is a letter dated November 2, 2015, on State of Connecticut

Department of Connecticut Offender Classification & Population Management letterhead with

“David Maiga Director” in the upper left corner, from Elizabeth Tugie, Counselor Supervisor of

Offender Classification and Population Management to Plaintiff. (Pl. Ex. JJ). After

acknowledging Plaintiff’s correspondence received on October 29, 2015 , Ms. Tugie states

       On November 25, 2013 you had a restrictive status hearing where you met with
       Counselor Supervisor Griggs. This hearing was prompted by the serious physical
       assault that you were involved in on November 3, 2013. In your letter you state in
       part that “I was placed on A.S. for a fight with a prisoner which I wasn’t found
       guilty for” You were indeed found guilty of a Class A disciplinary ticket for
       Assault on 11/3/13.

       Administrative Directive 9.4 Restrictive Status, Section 3, Subsection B defines
       Administrative Segregation as follows: “Placement of an inmate on a
       restrictive housing status that results in segregation of the inmate whose
       behavior or management factors pose a threat to the security of the facility
       or a risk to the safety of staff or other inmates and that the inmate can no
       longer be safely managed in general population,” The severe injury you caused



                                                25
          Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 26 of 38




          to another inmate, requiring emergency medical evacuation to an outside hospital,
          most certainly meets this definition.

          Your classification and placement onto Administrative Segregation meets the
          criteria set forth in A.D. 9.4 as well as the Classification Manual.

(Pl. Ex. JJ (emphasis in original)).

          Plaintiff’s Exhibit LL is a letter dated February 22, 2016, on the same DOC letterhead,

from Scott O’Neill, Correctional Counselor, Audits and Training Unit, Offender Classification

and Population Management. (Pl. Ex. LL). After acknowledging receipt of Plaintiff’s letter on

February 18, 2016, Mr. O’Neill stated that “it had been forward[ed] to my office for response.”

Id. He stated,

          You were placed onto Administrative Segregation, for this placement, on 12 -3-13
          and notice served to you which you signed shortly thereafter. Your time frame for
          review under administrative remedies has long pas[sed].

          Your judicial matter notwithstanding; there was and still remains myriad evidence
          to support a classification of an overall level 5. Your behavior then and continued
          behavior are clear indicators that your “…behavior or management factors pose a
          threat to the security of the facility or a risk to the safety of staff or other
          inmates…” you have been sanctioned for twenty-four (24) separate disciplinary
          violations since your classification to a level 5. If you ameliorate your misconduct
          and remain discipline free you will be afforded the program opportunity to
          progress through the phases of Administrative Segregation with the goal being
          your safe return to general population.

          I encourage you to participate in program opportunities and refrain from
          disciplinary violations.

(Pl. Ex. KK).

          The third letter is dated on April 11, 2016, on the same DOC letterhead, from Counselor

Supervisor Tugie, Audits and Training Unit, Offender Classification and Population

Management to Plaintiff. (Pl. Ex. MM). After acknowledging receipt of Plaintiff’s letter dated

March 18, 2016, Ms. Tugie states that “it was forwarded to my office for a response.” Id. She

stated,


                                                  26
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 27 of 38




       You have previously submitted your concerns to Director Maiga regarding your
       placement onto Administrative Segregation. As stated in prior correspondence,
       Administrative Directive 9.4 Restrictive State, Section 3,, Subsection B defines
       Administrative Segregation as follows: “Placement of an inmate on a
       restrictive housing status that results in segregation of the inmate whose
       behavior or management factors pose a threat to the security of the facility
       or a risk to the safety of staff or other inmates and that the inmate can no
       longer be safely managed in general population.” This severe injury you
       caused to another inmate, requiring emergency evacuation to an outside hospital,
       most certainly meets this definition. The details of the incident were thoroughly
       reviewed by Director Lewis when he authorized placement.

       You make mention of being found “Not Guilty” by the Court of the charges
       brought against you as a result of this assault. Again, the Department of
       Correction is looking at your behavior while incarcerated and whether that poses a
       threat to the orderly operations of the facility. Your continued disruptive behavior
       is a clear indicator that placement on a restrictive housing status is appropriate.
       You have been sanctioned for twenty-five separate disciplinary violations since
       your classification to a level 5 on December 12, 2013. Should you decide to
       remain discipline free you will be afforded the opportunity to progress through the
       phases of the Administrative Segregation program ultimately reintegrating to
       general population.

       I suggest you participate in the programs afforded to you, remain free of
       disciplinary infractions, and demonstrate that you are able to be managed safely in
       general population

(Pl. Ex. MM (emphasis in original)).

       Plaintiff argues that he “sought redress through the ultimate decider of A/S status within

D.O.C.,” and received an answer “on the decider’s letterhead” by employees authorized to speak

for Maiga, “ratifying the refusal to review new information concerning the rationale for his

initial A/S/ placement and substitution an entirely new rationale for continuing Plaintiff’s A/S

status.” (ECF No. 183-5 at 19). He contends that these letters evidence two continuing alleged

constitutional violations and creates “[a]n issue of fact [] as to Maiga’s personal involvement

which cannot be sloughed off onto underlings who spoke “for” him.” Id. Defendant accurately

states that Plaintiff has cited no caselaw which applies the doctrine of apparent authority to a

§1983 claim, as “none exists.” (ECF No. 184 at 8). That is because “[f]ollowing Ashcroft v.


                                                 27
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 28 of 38




Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009, courts may not apply a special

rule for supervisory liability. Rather, the plaintiff must directly plead and prove that ‘each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Tangreti, 2020 WL 7687688, at *1 (emphasis added)(citing Iqbal, 556 U.S. at

676, 129 S. Ct. at 1937). Plaintiff has made no evidentiary showing that Defendant Maiga

reviewed these letters. Importantly, if called to testify, Maiga will state that he did not “review or

respond” to classification related correspondence, including correspondence related to the A/S

program, directed to my office.” (Pl. Ex. C ¶10).

       [M]ere factual allegations are insufficient to successfully oppose a motion for
       summary judgment. In any event, these letters, assuming that Defendant Bellnier
       in fact saw and read them (an assumption for which Plaintiff has pointed to no
       supporting evidence), do not constitute a basis for reasonably finding that
       Defendant Bellnier was personally involved in the alleged denial of adequate
       medical care. See Johnson v. Wright, 234 F. Supp. 2d 352, 363 (S.D.N.Y. 2002)
       (“[I]t is well-established that an allegation that an official ignored a prisoner's
       letter of protest and request for investigation of allegations made therein is
       insufficient to hold that official liable for the alleged violations.”) (citing cases);
       Rivera v. Fischer, 655 F. Supp. 2d 235, 238 (W.D.N.Y. 2009) (noting that courts
       generally find that merely writing a letter of complaint does not suffice to show
       personal involvement where the official merely receives a letter and passes it onto
       a subordinate for response or investigation); accord, Wingate v. Gives, 05-CV-
       1872, 2009 WL 424359, at *7 n.4 (S.D.N.Y. Feb. 13, 2009).

H'Shaka v. O'Gorman, 444 F. Supp. 3d 355, 376–77 (N.D.N.Y. 2020).“[M]erely pointing to

evidence of recent good behavior is insufficient if defendants can show that they ‘reviewed and

either genuinely discredited [it or] found that [the inmate’s] poor behavior outweighed it.” ’

H'Shaka v. O'Gorman, 758 Fed. Appx. 196, 199 (2d Cir. 2019)(quoting Proctor v. LeClaire, 846

F.3d 597, 613 n.9 (2d Cir. 2017)). Defendants have made that showing. As set forth above,

Plaintiff has not demonstrated that Maiga, through his own individual actions, has violated the

Fourteenth Amendment. Tangreti, 2020 WL 7687688, at *6.




                                                 28
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 29 of 38




       Accordingly, summary judgment is granted in favor of Defendant Maiga on Plaintiff’s

Fourteenth Amendment due process claims.

    C. Eighth Amendment Claim-Deliberate Indifference to Mental Health Needs-
       Defendants Erfe, Maldonado, Cournoyer, and Mulligan

    Brown also alleges an Eighth Amendment claim against four supervisory defendants: Scott

Erfe, former Warden of Cheshire CI, and three former Wardens of NCI Edward Maldonado, Ann

Cournoyer, and William Mulligan alleging that these defendants were deliberately indifferent to

his mental health needs. 9 Defendants argue that there is no genuine issue dispute as to any

material fact that they had any personal involvement in the provision of mental health care.

    The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel and

unusual punishment. See U.S. Const. amend. VIII. The Supreme Court has long recognized that

prison officials violate the Eighth Amendment if they are deliberately indifferent to a substantial

risk of serious harm or to the serious medical needs of a sentenced prisoner. See Farmer v.

Brennan, 511 U.S. 825, 847 (1994); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

    A deliberate indifference claim under the Eighth Amendment has two requirements. First, the

prisoner must allege that he was subject to an objectively serious risk of harm or serious medical

need, as distinct from what a reasonable person would understand to be a minor risk of harm or

minor medical need. Second, the prisoner must allege that a defendant prison official acted not

merely carelessly or negligently but with a subjectively reckless state of mind akin to criminal

recklessness (i.e., reflecting actual awareness of a substantial risk that serious harm to the

prisoner would result). See Benjamin v. Pillai, 794 F. App'x 8, 11 (2d Cir. 2019) (explaining that

a sentenced prisoner must prove “that the charged official possessed ‘a state of mind that is the



9
 “Plaintiff agrees with Defendants argument that this claim does not apply to Defendants
Johnson, Robles, Lewis and Bachan.” (ECF. No. 1883-5 at 22, n.5).
                                                 29
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 30 of 38




equivalent of criminal recklessness.’ ” (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.

1996)); see also, e.g., Spavone v. N.Y. State Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013); Hilton v. Wright, 673 F.3d 120, 127 (2d Cir. 2012); Collazo v. Pagano, 656 F.3d 131, 135

(2d Cir. 2011) (per curiam).

     Pursuant to the standard set forth in Tangreti, Plaintiff

        must therefore establish that [Defendants Erfe, Cournoyer, Mulligan and
        Maldonado] violated the Eighth Amendment by [their] own conduct, not by
        reason of [their] supervision of others who committed the violation. [He] must
        show that [the individual Defendant under consideration] “acted with ‘deliberate
        indifference’ ”—meaning that [the Defendant] personally knew of and
        disregarded an excessive risk to [Plaintiff’s] health or safety. Id. (quoting Farmer,
        511 U.S. at 834, 114 S. Ct. 1970). [Plaintiff]cannot rely on a separate test of
        liability specific to supervisors. See Whitson v. Stone Cty. Jail, 602 F.3d 920, 928
        (8th Cir. 2010) (“These defendants are thus liable only if they personally
        displayed deliberate indifference to the risk that [the inmate] would be
        assaulted.”) (emphasis added).

Tangreti, 2020 WL 7687688, at *6. Therefore, “for deliberate-indifference claims under the

Eighth Amendment against a prison supervisor, the plaintiff must plead and prove that the

supervisor had subjective knowledge of a substantial risk of serious harm to an inmate and

disregarded it. See Farmer, 511 U.S. at 837, 114 S. Ct. 1970.” Tangreti, 2020 WL 7687688, at

*4 (emphasis added).

     Defendants state that “[u]ntil July of 2018, medical and mental health staff, including

medical doctors, were under the administration of UCONN CMHC, not the DOC.” 10 (Def.

56(a)(1) Stat. ¶21). As a result, Defendants argue that they “had no authority over mental health




10
  Correctional Managed Health Care (“UCONN CMHC”) is a division of the University of
Connecticut Health Center. See Jolly v. Corr. Managed Health Care, Case No. 3:04-cv-1582
(RNC), 2009 WL 233667, at *3 (D. Conn. Jan. 30, 2009) (“CMHC is a division of a state
agency, the University of Connecticut Health Center.” (citation omitted)).
                                                  30
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 31 of 38




providers and could not order any provider to provide treatment or any specific course of

treatment to the Plaintiff.” (ECF No. 184 at 1-2 (citing Def. 56(a)(1) Stat. ¶24)).

    Plaintiff argues that Defendants are bound by DOC Administrative Directives §§9.4(16)(A)

and (16)(D), “presumably directed exclusively at D.O.C. personnel, including wardens, []

mandates mental health reviews of inmates in A/S weekly for the first two months of solitary

confinement, and every three months thereafter or as is deemed clinically necessary. (ECF No.

183-5 at 21 (citing. Pl. 56(a)(2) Stat. ¶4). Brown argues that Defendants’ “[f]ailure to ensure that

the directives are followed therefore implicates personal involvement.” (ECF No. 183 -5 at 22).

However, the allegation that these Defendants failed to enforce the DOC’s own Administrative

Directives pertaining to Mr. Brown at the summary judgment stage, without more, is insufficient

to raise a disputed issue of material fact. See Michalski v. Erfe, No. 3:17-CV-2074 (VAB), 2019

WL 5965204, at *13–14 (D. Conn. Nov. 13, 2019) (bare allegation that supervisory defendants

failed to follow their own Administrative Directives sufficient at the Initial Review phase to

allege a Constitutional violation).

    Nevertheless, Defendants argue, and the Court agrees, that Brown has not proferred

evidence showing that any of the supervisory Defendants were personally involved in the

provision or denial of mental health care to Plaintiff. (ECF No. 184 at 2-3); see Benjamin, 794 F.

App'x at 11 (“to satisfy the subjective component, a prisoner must show deliberate indifference,

i.e., that the charged official possessed ‘a state of mind that is the equivalent of criminal

recklessness.’”) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)).

       As set forth below, the record on summary judgment does not support the inference that

Defendants Erfe, Maldonado, Cournoyer, and Mulligan had the required subjective knowledge

that Plaintiff was at a substantial risk of serious harm.



                                                 31
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 32 of 38




   Plaintiff first states that in his last year in A/S at NCI he filed “an inmate request form

directed at Mental Health Services, stating that he had been requesting a consultation for weeks

and was ignored.” (Pl. 56(a)(2) Stat. ¶21 (citing Ex. FFF (dated 2/16/16)). Plaintiff also stated

that he spoke to Dr. Frayne and CPC Longo since returning to NCI in September 2015. Id. This

form was reviewed by Psychologist Mark Frayne on February 23, 2016, stating, in part, “Since

your admission to Northern, I had asked you repeatedly to meet privately and you did in fact

agree twice [illegible]. You have [illegible] Mr. Longo, and today you were [illegible] by Dr.

Gagne. You had [illegible] efforts ‘save now’” Pl. Ex. FF. Plaintiff followed up with a Level 1

Grievance on March 25, 2016, directed at Health Services, stating in part that “in the six months

since his second regression back to Phase 1 A/S at NCI, he had only been seen by mental health

staff three times, and that in the more than two years he had been in A/S, he had only had eight

such consultations total.” (Pl. 56(a)(2) Stat. ¶21 (citing Ex. GGG (dated 2/16/16)). This Level 1

Grievance was rejected on April 14, 2016 by then-Warden Maldonado because the appeal was

outside the 15-day appeal deadline and was thus untimely. (Pl. Ex. HHH).

   Plaintiff's claim against Maldonado is based on the sole allegation that his signature appears

on Plaintiff's Level 1 Grievance denial. See Pl. 56(a)(2) Stat. ¶22. This bare allegation is

insufficient to establish that Maldonado acted with deliberate indifference to Plaintiff's health

and safety.

       “[A]n administrator's response to a medical issue is insufficient to establish
       deliberate indifference if the administrator himself never provided medical care,
       since prison administrators may defer to medical staff regarding medical
       treatment of inmates.” Lewis v. Cunningham, No. 05-CV-9243(GBD/RLE), 2011
       WL 1219287, at *5 (S.D.N.Y. Mar. 14, 2011) (internal citation omitted), aff'd,
       483 Fed. Appx. 617 (2d Cir. 2012). Further, “affirming the administrative denial
       of a prison inmate's grievance by a high-level official is insufficient to establish
       personal involvement under section 1983.” Manley v. Mazzuca, No. 01-CV-
       5178(KMK), 2007 WL 162476, at *10 (S.D.N.Y. Jan. 19, 2007); see also Joyner
       v. Greiner, 195 F. Supp. 2d 500, 506 (S.D.N.Y. 2002) (“The fact that the


                                                 32
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 33 of 38




       Superintendent Greiner affirmed the denial of plaintiff's grievance—which is all
       that is alleged against him—is insufficient to establish personal involvement or to
       shed any light on the critical issue of supervisory liability, and more particularly,
       knowledge on the part of the defendant.” (quotation marks and citation omitted) ).

Green v. Maldonado, No. 3:17-CV-00957 (CSH), 2018 WL 2725445, at *6 (D. Conn. June 6,

2018). Plaintiff has not shown that Defendant Maldonado’s “own individual actions” rises to a

Constitutional violation under the Eighth Amendment. Tangreti, 2020 WL 76876888, at *1

(quoting Iqbal, 556 U.S. at 676). Accordingly, summary judgment is granted as to Defendant

Maldonado on this Eighth Amendment claim.

       The Court also finds that summary judgment should enter as to Plaintiff’s Eighth

Amendment claims against former NCI Wardens Maldonado, Cournoyer and Mulligan and

former Cheshire CC Warden Erfe on the claim that their failure to follow Administrative

Directives §9.4(16)(A). Plaintiff admits that defendants Maldonado, Cournoyer, Mulligan and

Erfe are not medical or mental health professional and were not directly involved in the

provision of medical or mental healthcare. (Pl. 56(a)(2) Stat. ¶¶25, 26). Rather, Plaintiff argues

that these Defendants

       were obligated to ensure that D.O.C. Administrative Directives §§9.44(16)(A),
       Attachment B and 9.4(16)(D), mandated scheduled psychological reviews for
       inmates placed in A/S, were observed by mental health staff. Ex. B. Plaintiff filed
       an inmate request form with Defendant Counselor Longo concerning the lack of
       mandatory mental health reviews that was received on 2/9/2016. Ex. FFF. He
       filed a Level 1 health services grievance on the same subject matter that was
       received on 2/17/2018. Ex. GGG.

(Pl. Stat. 56(a)(2)(undisputed facts) ¶¶ 26, 27, 29, 30; see also Pl. Stat. 56(a)(2)(disputed

facts) ¶¶21, 22).

        In a related argument, Plaintiff also argues that “the Defendants Maldonado, Cournoyer,

Erfe, and Mulligan should have been mindful of their ministerial obligation to ensure that

Plaintiff received periodic mental health reviews pursuant to §9.4(16)(A) and (D) in light of their


                                                 33
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 34 of 38




actual knowledge of his prior mental health history while in custody.” (ECF No. 183-5 at 22).

Plaintiff states that prior to his placement in A/S, he spent several years housed in Garner

Correctional Institution, from September 7, 2007 through June 17, 2011, which is “reserved for

inmates with significant mental health issues.” (Pl. Stat. 56(a)(2)(undisputed facts) ¶30; Pl. Stat.

56(a)((2)(disputed facts) ¶23; ECF No. 183-5 at 22-23). “Because of Plaintiff’s prior placement

at Garner, Defendants knew or should have known that he had a mental health history that

mandated, once he was in A/S, scrupulous attention to his mental health care needs in

accordance with Administrative Directives §9.4’s mandated periodic mental health reviews. ” (Pl.

Stat. 56(a)(2)(undisputed facts) ¶30; ECF No. 183-5 at 23).

       Here, Defendant Erfe became Warden at Cheshire CC in December 2014, over three

years after Plaintiff was transferred out of Garner CI. Plaintiff was transferred to A/S at Northern

in November 2013, before Erfe assumed the position. Defendant Maldonado became Warden at

NCI in November 2013, two years after Brown was released from Garner. Similarly, the

remaining Defendants were Warden at NCI years after Plaintiff’s release from Garner CI.

Defendant Cournoyer took over as Warden at NCI in January 2014; Maldonado assumed duties

as Warden from April 2016; and Mulligan took over as Warden in August 2016. Simply put,

there is no evidence to suggest that these Defendants were aware of Plaintiff’s mental health

treatment at Garner or that the Administrative Directives were not followed, or of the claimed

denial of mental health care, let alone personally involved in the denial of such care. As

previously stated, is undisputed that these Defendants are not medical or mental health

professionals and were not directly responsible for the provision of medical or mental health

care. (Pl. 56(a)(2) ¶¶25, 26). The mere contention that Defendants Erfe, Maldonado, Cournoyer

and Mulligan “knew or should have known” that Plaintiff had mental health treatment at Garner



                                                 34
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 35 of 38




years before his being housed in a facility under their supervision or that the Administrative

Directives were not followed is insufficient to create a genuine issue of fact to survive summary

judgment.

        Plaintiff also argues that “a failure to adhere” to the administrative directives is

“tantamount to direct participation in the violation” to show “requisite personal involvement for

§1983 liability for Plaintiff’s Eight Amendment deliberate indifference to health care

needs.”(183-5 at 23). The Court disagrees. Plaintiff provides no caselaw or f acts to support this

argument. A defendant cannot be held personally liable for a constitutional violation by other

defendants simply based on a “high position of authority in the prison system.” Wright v. Smith,

21 F.3d 496, 501 (2d Cir. 1994). Defendants correctly argue that there is no evidence to suggest

that Defendants Erfe, Maldonado, Cournoyer, or Mulligan “were ever aware of Plaintiff’s

claimed denial of mental health care, let alone personally involved [in] the alleged denial of such

care.” [ECF No. 172-2 at 14; see ECF No. 172-2 at 12 (citing Lewis v. Cunningham, No. 05 CIV.

9243 GBD RLE, 2011 WL 1219287, at *7, (S.D.N.Y. Mar. 14, 2011) (“A high ranking official's

inaction is, by itself, insufficient to satisfy the requirement of personal involvement, especially

when plaintiff's claims involve medical concerns that may be appropriately delegated to medical

staff.”))]. Finally, as set forth in Tangreti,

        To hold a state official liable under § 1983, a plaintiff must plead and prove the
        elements of the underlying constitutional violation directly against the official
        without relying on a special test for supervisory liability. In the context of the
        Eighth Amendment, that requires a showing of deliberate indifference on the part
        of the state-official, and the pretrial record in this case cannot meet that standard.

Tangreti, 2020 WL 7687688, at *7. “A party opposing a properly supported motion for summary

judgment may not rest upon ‘mere allegations or denials’ asserted in his pleadings, Rexnord

Holdings, Inc. v. Bidermann, 21 F.3d 522, 525–26 (2d Cir. 1994), or on conclusory allegations or

unsubstantiated speculation. Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998).” Wilson v. Int'l

                                                  35
             Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 36 of 38




     Bus. Machines, Inc., 323 F. Supp. 2d 370, 372 (N.D.N.Y. 2004). Plaintiff has not shown that

     Defendants Erfe, Maldonado, Cournoyer and Mulligan’s “own individual actions” rise to a

     Constitutional violation under the Fourteenth Amendment. Tangreti, 2020 WL 76876888, at *1

     (quoting Iqbal, 556 U.S. at 676).

             Accordingly, summary judgment will enter in favor of Defendants Erfe, Maldonado,

     Cournoyer, and Mulligan on Plaintiff’s claim of deliberate indifference to mental health needs

     under the Eighth Amendment to the United States Constitution.

V.   CONCLUSION

             For the reasons stated, Defendants’ Motion for Summary Judgment [ECF No. 174] is

     GRANTED.

             The Motion for Summary Judgment is GRANTED as to Defendants Maiga and

     Maldonado on the due process claims under the Fourteenth Amendment arising out of Plaintiff’s

     initial A/S review. It is undisputed that Defendants David Maiga and Edward Maldonado were

     not involved in the Plaintiff’s initial placement in A/S in November 2013, and they were not

     involved in the hearing process for Plaintiff’s placement in A/S in 2013. (Def. 56(a)(1) Stat. ¶¶5,

     6; Pl. 56(a)(2) Stat. ¶¶5, 6).

             The Motion for Summary Judgment is GRANTED as to Quiros on the due process

     claims under the Fourteenth Amendment arising out of Plaintiff’s initial A/S review.

             The Motion for Summary Judgment is GRANTED as to Defendants Quiros, Maldonado

     and Maiga under the Fourteenth Amendment arising out the ongoing due process violations.

             The Motion for Summary Judgment is GRANTED as to Defendants Erfe, Maldonado,

     Cournoyer, and Mulligan on Plaintiff’s claim of deliberate indifference to mental health needs

     under the Eighth Amendment to the United States Constitution.



                                                     36
        Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 37 of 38




        The Motion for Summary Judgment is GRANTED as to Defendants Dr. Frayne, Dr.

Gagne and Counselor Longo on all due process claims under the Fourteenth Amendment arising

out of Plaintiff’s placement in Administrative Segregation. (TAC ¶¶48, 49). Plaintiff agrees that

Defendants Dr. Frayne, Dr. Gagne and Counsel Longo “had no personal involvement in

[Plaintiff’s] initial placement in A/S, his A/S reviews, or his A/S regressions.” (ECF No. 183 -5 at

21, n. 2).

        The Motion for Summary Judgment is GRANTED as to Defendants Johnson, Robles,

Lewis and Bachan on the Eighth Amendment claim alleging deliberate indifference to mental

health needs. (TAC ¶50). “Plaintiff agrees with Defendants’ argument that this claim does not

apply to Defendants Johnson, Robles, Lewis and Bachan.” (ECF No. 183 -5 at 22, n. 5).

        The Motion for Summary Judgment is GRANTED as to all Defendants on the Eighth

Amendment claim alleging deliberate indifference to unconstitutional conditions of confinement.

(TAC ¶51). “Plaintiff acknowledges that he filed no grievances as to specific conditions of

confinement required for adjudication of an Eighth Amendment claim….” (ECF No. 183-5 at

23).

        Remaining Claims

        The following claims were not the subject of this motion and remain for trial. Defendants

did not move for summary judgment on: (1) the Fourteenth Amendment claims alleging a

violation of due process as to Defendants Erfe, Cournoyer, Mulligan, Lewis, Bachan, Johnson,

and Robles (TAC ¶¶48, 49; ECF No. 184 at 1, n. 1).; and (2) the Eighth Amendment claim

alleging deliberate indifference to mental health needs as to Defendants Dr. Frayne, Dr. Gagne

and Counselor Longo. (TAC ¶49; ECF No. 184 at 10, n. 11).




                                                37
       Case 3:16-cv-00376-WIG Document 193 Filed 01/13/21 Page 38 of 38




       This is not a Recommended Ruling. The parties consented to proceed before a United

States Magistrate Judge (ECF No. 85) on December 7, 2018, with appeal to the Court of

Appeals. Fed. R. Civ. P. 73(b)-(c).

       The Clerk is directed to enter judgment consistent with this ruling.


       SO ORDERED, this 13th day of January 2021, at Bridgeport, Connecticut.

                                              /s/ William I. Garfinkel
                                             WILLIAM I. GARFINKEL
                                             United States Magistrate Judge




                                               38
